                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

DUSTIN C. WILSON,                               )
                                                )
                   Plaintiff,                   )     Case No. 7:16CV00332
                                                )
v.                                              )     OPINION AND ORDER
                                                )
SWINEY, ET AL.,                                 )     By: James P. Jones
                                                )     United States District Judge
                  Defendants.                   )

     Dustin C. Wilson, Pro Se Plaintiff; Margaret H. O’Shea, Office of the Attorney
General, Richmond, Virginia, for Defendants.

      This civil rights action under 42 U.S.C. § 1983, filed pro se by former Virginia

inmate Dustin Wilson, alleged Eighth Amendment violations by prison officials at

Red Onion State Prison.         The matter is before me on the Report and

Recommendation issued by United States Magistrate Judge Joel C. Hoppe on

October 15, 2019. The Report recommends dismissal of the case with prejudice,

based on Wilson’s failure to prosecute. After review of the record and there being

no objections, I will adopt the Report.

      Wilson is now confined under a civil court order at the Virginia Center for

Behavioral Rehabilitation (“VCBR”).       Judge Hoppe scheduled an evidentiary

hearing for October 10, 2019, on the disputed threshold issue of whether

administrative remedies were unavailable to Wilson. See 42 U.S.C. § 1997e(a). On
October 10, 2019, Defendant Swiney, his witness, and his counsel were present in

court, ready to proceed with the hearing. Ms. Prince, an administrative assistant at

VCBR, placed Wilson on standby, ready for the video conference.

      Shortly before the hearing [time], [VCBR] staff notified Ms. Prince that
      Wilson refused to leave his bed and attend the hearing. Ms. Prince
      spoke to Wilson directly to confirm his refusal to leave his room and
      ask for his reason. Wilson gave no reason, but confirmed his refusal,
      rolled over, and pulled the covers over his head. Because Wilson
      refused to participate, the Court was unable to proceed with the
      evidentiary hearing.

R&R 4, ECF No. 115.

      In addition to a summary of the events described herein, the Report details

many other instances when Wilson has failed to comply with court orders and

procedures. In fact, the case has been dismissed without prejudice several times

because of his inattentiveness and flouting of court orders. Moreover, the defendants

have been put to unnecessary expense by his dilatory actions and prejudiced by the

delays he has caused in the resolution of this case. Based on Wilson’s long history

of refusing to participate consistently in the ordinary process of litigation, Judge

Hoppe recommends that dismissal of the action with prejudice is the appropriate

sanction.

      The parties were duly notified of their right to object within 14 days to Judge

Hoppe’s Report and his recommendation for dismissal of the case. No objections

have been filed, and the allotted objection time has elapsed.


                                         -2-
      I have reviewed the Judge Hoppe’s Report, and I am satisfied that there is no

clear error on the face of the record. See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (“[I]n the absence of a timely filed objection,

a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note.

Accordingly, it is hereby ORDERED that the Report and Recommendation, ECF

No. 115, is hereby ADOPTED in its entirety. A separate final order will be entered

herewith.

                                               ENTER: November 12, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -3-
